Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fairbairn on 7/1/21.
The application has been amended as follows: Claims are amended as follows:
1. (Currently Amended)	An air data probe comprising:
a probe head comprising:
a ceramic body; and
a heater embedded within the ceramic body; and
a transition piece having a first end connected to the probe head and a second end configured to be connected to a strut such that the transition piece connects the probe head to the strut;
wherein the probe head includes a shoulder having a metalized surface, and the first end of the transition piece is connected to the probe head at the shoulder; and
wherein the transition piece is made of a ductile material to absorb impacts and to prevent the ceramic body from fracturing and separating from the air data probe.

17. (Canceled)	

18. (Currently Amended)	The air data probe of claim 1 [[17]], wherein 
22. (Currently Amended)	An air data probe comprising:
a strut;
a probe head connected to the strut, the probe head comprising:
a ceramic body; and
a heater embedded within the ceramic body; and
a transition piece made of nickel and having a first end connected to the probe head and a second end connected to the strut such that the transition piece connects the probe head to the strut;
wherein the probe head includes a shoulder having a metalized surface, and the first end of the transition piece is connected to the probe head at the shoulder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest an air data probe including a ceramic body probe head with a heater embedded in the ceramic body and a transition piece connecting the probe head with the strut. The probe head includes a shoulder having a metalized surface in which a first end of the transition piece is connected and wherein the transition piece is made of a ductile material to absorb impacts and prevent the ceramic body from fracturing and separating from the air data probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/2/2021